          Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 1 of 35
                                                                                                Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTER DISTRICT OF ARKANSAS
                             CENTRAL DMSION
                                                                                     -1f~
                                                                                            DECO 7 2020

                                                                                                             DEPCLERK
LOLA SILAS
        PLAINTIFF




                                                 CMLACTIONNO.                1-·2~ -e,y- /J../21, - BSA,\
WALGREENS
                                                                                                M, \\ec
                                                              This case assigned to District Judge
        DEFENDANT(S)                                          and to Magistrate Judge    _D_~_L______

COMPLAINT UNDER AGE DISCRIMINATIO IN EMPLOYMENT ACT OF 1967


1.      This action is brought pursuant to the central provision of the ADEA 29 U.S.C. § 623, (a), (1) for
the Prohibition of Age Discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.
§2000E-5(t).
2.    Plaintiff, Lola Silas, is a citizen of the United States and resides at 3474 E. Kiehl Ave., Apt. 7412,
Sherwood, Arkansas, 72120, Pulaski County, telephone, 501-992-8441.or
3.      Defendant, Walgreens, resides at, or its business is located at 2500 N. McCain Blvd, North Little
Rock, Arkansas, 72116, Pulaski County.
4.     Plaintiff sought employment from the defendant or was employed by the defendant at 9200 No.
Rodney Parham Rd., Little Rock, Arkansas, 72227, Pulaski County.
5.     Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10 of the
complaint on or about April 11 th 2020.
6.     Plaintiff filed charges against the defendant with the Equal Employment Opportunity
Commission charging defendant with the acts of discrimination indicated in paragraphs 9 and 10 of this
complaint on or about September 15th 2020.
7.      The Equal Employment Opportunity Commission issued a Notice of Right to Sue, which was
received by Plaintiff on September 22nd 2020, a copy of which notice is attached to this complaint.
          Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 2 of 35
                                                                                                      Page 2 of 3



8.      Because of plaintiff Age, defendant failed to promote plaintiff.
9.      The circumstances under which the defendant discriminated against plaintiff were as follows:
On or about March 8th 2020, Jennifer a shift leader had an altercation with plaintiff in the duties that was
required to perform; plaintiff became disturb of the inappropriate behavior of Jennifer and tried calling
Pipkin on numerous occasions. Plaintiff was not aware of Pipkin calling the store and was told by
Jennifer that she was informed by Pipkin that she could go home for the day. On March 11 th 2020,
plaintiff noticed significant change in her full-time hours, which lasted for over a month. Plaintiff had
reached out to Pipkin about Designated Hitter position in pharmacy sometimes during the month of
March as well as having the need to transferring to another store. Pipkin on informed Silas that taking the
Certification test was very hard and that it was very hard for him. Plaintiff did in fact had a general
conversation about her age during her last birthday being of the age sixty before March 8th 2020. The
conversation from Pipkin after knowing plaintiff age, he shared with plaintiff that when he took the
certification course, it was difficult. Plaintiff was well qualified for the position with over 25 years of
customer service experience and an associate degree. On or about April 28th 2020 plaintiff learned that
Pipkin had promoted two young ladies under the age 40 who had not been employed for no more than
sixty days. 1ADEA 29 § 623, (a)(2) prohibits employer practices unlawful for depriving an individual of
employment opportunities or otherwise adversely affect his/her status as an employee because of such
individual age
10.     The acts set forth in paragraph 9 of this complaint may still be being committed by defendant.
11.     Plaintiff attaches to this complaint a copy of the charges filed with the Equal Employment
Opportunity Commission which charges are submitted as a brief state of the facts supporting this
complaint.
12.     See exhibits one, two and three.
13.     WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:
(a) Defendant be directed to compensate upon resignation and that the Court grant such relief as may be
appropriate, including injunctive orders, damages, costs and attorney's fees.




1Massarsky v. General Motors 27 Corp., 706 F.2d 111, I 16-17 (3d Cir. 1983), The Court in Massarsky held that the
delineation between "mixed motive" and "pretext cases" also known as a delineation between "direct" and
"indirect" evidence of discrimination that had been developed under Title VII, was also applicable to ADEA claims.
See also Miller 33 v. Cigna Corp., 47 F.3d 586 (3d Cir. 1995) (en bane) (confirming that the "motive" "pretext"
dichotomy found in Title VII disparate treatment cases is also applicable in ADEA disparate treatment cases).
Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 3 of 35
                                                            Page 3 of 3
                        Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 4 of 35
EEOC Form 161 (11/16)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Lola B. SIias                                                                  From:     Little Rock Area Office
       3474 E. Kiehl Ave                                                                        820 Louisiana
       Apt. 7412                                                                                Suite 200
       Sherwood, AR 72120                                                                       Little Rock, AR 72201



      D                     On behaff of person{s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(81)
                                                       4   C

EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                Chris E. Stafford,
493-2020-01959                                  Investigator                                                          (501) 324-5812
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
      D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

      D          Your allegations did not involve a disability as defined by the Americans Wrth Disabilities Act.

      D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

      D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

      [KJ        The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
      D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

      D          Other (briefly state)



                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabllltles Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be flied WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission

                                                                                                                    9-22-2020
Enclosures(s)                                                                                                               (Date Mailed)
                                                                 William A. Cash, Jr.,
                                                                 Area Office Director
cc:
           Kim Metrlk
           Director and Managing Counsel

           104 WIimot Road, MS# 1456
           Deerfield, IL 60015
                 Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 5 of 35
Endosure with EEOC
Form 161 (11/16)
                                            INFORMATION RELATED TO FILING SUIT
                                          UNDER THE LAWS ENFORCED BY THE EEOC

                              (This information relates to filing suit in Federal or State court under Federal law.
                     If you a/so plan to sue claiming violations of State law, please be aware that time limits and other
                            provisions of State law may be shorter or more limited than those described below.)

                                      Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS
                                      the Genetic Information Nondiscrimination Act (GINA), or the Age
                                      Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge~
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.
Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS                   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 vears) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10- not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION                  --   Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                           --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 6 of 35




                     EXHIBITS
Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 7 of 35



                      EXIDBTl


                LETTER OF GRIEVANCE
           Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 8 of 35




Lola Baria Silas

Sherwood,AR

72120

501-992-8441



June 16, 2020



Walgreens Company



To Whom It May Concern:



I am raising a letter of grievance for less favourable treatment. It is my reasonable and genuine belief
that I have been subjected to less favourable treatment in comparison to Aaliyah Gulley and Jalisa
Monroe. I believe this less favourable treatment is because of my age. My employer is actually aware
that I would perhaps suffer monitory damages within the crisis of the COVID-19 and being that
unemployment rate is high would create anxiety, which such impairments have had a substantial
adverse effect on my day to day activities, and furthermore, which impacts upon my cognitive abilities,
thought processes and memory function. I now speak rationally about my less favourable treatment
that occurred over that last three months. Since, May 2020, having a difference with a shift leader who
had ignored the store manager's protocol on each employee's responsibilities this day and falsifying a
comment that I (Lola) had not made; this manner of the shift leader created an unfavourable character
of me with unfavourable treatments by Bryan Pipkin (store manager).

On 5-11-2020, I reached out to the store manager, Bryan Pipkin by text about my hours being cut short
when it was an understanding that I transferred over from Rodney Parham in Little Rock, Arkansas as a
full-time cashier, it was cleared by Bryan Pipkin that I would be full-time. Since this occurrence with a
shift leader; This applies a discriminatory effect. Due to my anxiety, which effected my cognitive ability
to calmly speak clearly of my issue compared to my cognitive ability to rationalize calmly of my issue
now. My employer (managers') should have articulated this fact. Thus, it is my position that my
employer has discriminated against me, and furthermore, continuing to discriminate against me by
treating me less favourably by reducing my hours at work and promoting two young ladies who had just
got hired in and had less seniority oftime spent with the company. In fact, Bryan Pipkin knew of my
goals and desires of excelling as a designated hitter or shift lead position, he also knew of my age.

On May 2, 2020, throughout my anxiety of less favourable treatment, Kena rd Pergram, (District Store
Manager) meet with me regarding my complaint and issues of obtaining a transfer. I was brought to my
          Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 9 of 35



attention that I could not be promoted or transfer due to the write-up he had just learned from his
investigation. This depression news caused great anger and frustrations with even more less favourable
treatment since I am aware of some issues of occurrences transpired at the locality from which I
transferred from. On or about September 2019, Alexander Reyes had his brother enter into Walgreen
store under false perception to be Alexander and was able to clock-in under Alexander's timecard when
he was not present and yet he was able to receive a promotion as a designator hitter before me and yet
I had nothing on my record at the time and at work on time every day, it is my reasonable and genuine
belief that I had been subjected to less favourable treatment in comparison to Alexander Reyes.

On or about October 2019, I had spoken with Marsell (Store Manager Assistant) about goals I would like
to pursue as a designator hitter or shift lead; for a second time I had been treated less favourably with
the hiring of another shift lead, perhaps less experience and in fact younger, I have observed Marsell
having to drive and pick up this shift lead because he did not come to work, to see this was a
burdensome to experience such treatment when in fact I did my job and beyond that offered
exceptional customer service. Again, it is my position that my employer had discriminated against me,
and furthermore, discriminate against me less favourably. It is my reasonable and genuine belief that I
have been subjected to less favourable treatment at both stores.

To this end, I require the knowledge of the following:



    •   How do you say, reducing my hours does not amount to unfavourable treatment?
    •   I require to know how you say reducing my time, which reflect my pay does not apply to
        discriminatory effect?
    •   How do you say, promoting someone with less experience, younger and who had committed a
        wrong with intention still be promoted does not apply to a discriminatory effect?
    •   I require to know how procedures are carried out with coaching and what grounds or effects
        that would require procedural steps taken?
    •   What steps are the Company going to take to remedy the situations?



Respectfully Submitted,




Lola Baria Silas/lbs

501-992-8441
Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 10 of 35



                      EXIDBIT2


                  ADVERSE ACTIONS
                      WRITE-UPS
            Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 11 of 35




            REVIEWER
            CHELC CONGER (Manager)




LOLA SILAS
Customer Service Associate
Pc:;ition

+080240
1

User ID
CHELC CONGER
Manager
Walgreen Drug Store - 10352
Division
                      Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 12 of 35




Overview

 Task Instructions

 Important: Employees should be disciplined in a fair and consistent manner for similar violations of policy or procedures
 For Discipline Policy,




Discipline for Misconduct: \NW I FINW                                                                                        Page I 2 of3
LOLA SILAS
                      Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 13 of 35




  Basis for Discipline 3


   Directions

   Important: Employees must be disciplined in a fair and consistent manner for similar violations of policy or procedures
   For Discipline Policy, click here

   To search for examples, templates, and guides in the Employee Relations website, click here

   Select a discipline level. Print a copy of the discipline for use as a reference during the conversation with the employee. Then
   click: "Save and Continue" and meet with the employee to deliver the discipline. The employee will be able to print this
   record from the acknowledgment section.


   Additional Information

   Basis for Current Conduct-related         Unprofessional Conduct
   Discipline
   ConsequencesifpeITormance                 Further Discipline up to and Including Termination
   standards are not met:


   Related Disciplinary History:


   Comments

   CHELC CONGER (Manager):
   On 7/8 Lola was coached on her unprofessional behavior when speaking to other team mem,t?ers. ,                 -   I   i.,e5 rt:1_ 0 f)
                                                                      Y\.-evev 51;-o~ u.M F/+e5s ,_!!I>; .,h''t{/- r, ~
                                                                       -~ Sdftf      1,()1}).,(.f <X)- I ~~p,v
                                                                              ~-ct,_; i
                                                                                                                   ~[~£LS()
  Explanation for Current Discipline:                                  fa)              lw-- b :.':~;~J ~ .L (),,'t}..ef
                                                                                                        '~Wttt1>
                                                                                                    1



                                                          -- - - -      --~ :s _-~ '11-~ U\            o-i<l liri ais~v




  Discipline Level:



   CHELC CONGER (Manager)                           Final Written Warning

   Comments

   CHELC CONGER (Manager):
   This serves as a final written warning for this behavior, if it continues it will result in termination.



Discipline for Misconduct: WN I FWN
LOLA SILAS                                                                                                                          Page 13 of 3
Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 14 of 35
            Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 15 of 35




           REVIEWER
           CHELC CONGER (Manager)




! ()! /J:  r•,,•L,C,IV
L,.... , \ ~
                     1'


Customer Service Associate
Position

4080240
User ID

CHELC CONGER
Manager

Walgreen Drug Store - 10352
Division
                     Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 16 of 35




Overview

 Task Instructions

 Important: Employees should be disciplined in a fair and consistent manner for similar violations of policy or procedures
 For Discipline Policy,




Discipline for Misconduct: WN I FWN                                                                                          Page I 2 of4
LOLA SILAS
                        Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 17 of 35




 Directions

 Important: Employees must be disciplined in a fair and consistent manner for similar violations of policy or procedures
 For Discipline Policy,

 To search for examples, templates, and guides in the Employee Relations website,

  Select a discipline level. Print a copy of the discipline for use as a reference during the conversation with the employee. Then
  click: "Save and Continue" and meet with the employee to deliver the discipline. The employee will be able to print this
  record from the acknowledgment section.

                                                               f\ev~c;;{Jrec:H~SKc& -- rai.d
  Additional Information                                        senv+ a.iv~ b DisMCf-#:¥ ~~ '$
                                                                 passc& UtS      , fk,/eY clth :,Fop
                                                                   bu.cl s~t -b c u s ~ . ..
  Basis for Current Conduct-related          Violation of Company Policy/Practide
  Discipline
  Consequences if performance                Further Discipline up to and Including Termination
  standards are not met:


  Related Disciplinary History:


   Comments                                                                                                       .
   CHELC CONGER (Manager):
   Lola has been told several times by myself and other area leadership that it is not appropriate for her to directly ask
   customers to wear a face mask. Wal greens policy states that only leadership may ask customers to wear a mask if they feel
   comfortable doing so.


  Explanation for Current Discipline:


   Comments
   CHELC CONGER (Manager):
   On or about 11/13 two customers came in to the store not wearing masks. Lola approached the customers and asked them
   to put face masks on according to the cdc guidelines. When I tried to coach Lola about not asking customers directly to
   wear face masks she stated that she was going to continue to do it anyways and that I should just write her up.



  Discipline Level:


   Reviewer                                         Rating Scale
   CHELC CONGER (Manager)                           Written Warning

   Comments


Discipline for Misconduct: IJINv / FIJI.Nv
                                                                                                                             Page I 3 of 4
LOLA SILAS
                       Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 18 of 35



  CHELC CONGER (Manager):
  If Lol_a c~ntinues to ask customers to wear face masks directly it can result in further discipline up to and includin
                                                                                                                           9
  termination.




Discipline for Misconduct: Wvl/ / FWvl/                                                                                        Page 14 of4
LOLA SILAS
Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 19 of 35



                       EXHIBIT 3


HANDBOOK ON FACE COVERING AND PERMISSION TO READ SCRIPT
WHEN EMPLOYEES AND CUSTOMER ENTER BUILDING WITHOUT FACE
COVERING DURING THIS PANDEMIC, CORONA VIRUS (COVID-19

SEE EMAIL FROM REGIONAL VICE PRESIDENT
RE: CUSTOMER FACE
          Case     MASK
               4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 20 of 35

From: Stover, Lynn (lynn.stover@walgreens.com}

To:   lbariaemai13@yahoo.com

Date: Thursday, October 29, 2020, 01:17 PM CDT



Thank you so much for reaching out. We do have guidelines in place to keep all our employees safe. Brian
Stallworth, your Director of Pharmacy and Retail Operations, will be at your store next Tuesday and would be
happy to discuss with you.



Lynn Stover, RPh, MBA
Regional Vice President

Midwest Region

                I
Walgreen Co. 3795 Corporate Center Drive I Earth City, MO 63045
Telephone 314 739 4503 I Mobile 316 393 7916

Member of Walgreens Boots Alliance

This email message, including attachments, may contain information that is proprietary, confidential, privileged
and/or exempt from disclosure. Please hold it in confidence to protect privilege and confidentiality. If you are
not the intended recipient, then please notify the sender and delete this message. Any viewing, copying,




                                                                                                              1/3
                Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 21 of 35




                                       ,

                           .           ,

                     .,


                                   ;<-.
                      . . . .-,




    '
        .   .
                               ·· ..•··•·
                                                                                 ,
                                                                                 ;




'
                Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 22 of 35




Table of Contents               .,.,.   n    ,,,.._

  Playbook Overview .........................................................................................................2
  Walgreens Company Policy .............................................................................................2
  Executive Orders for Face Covers .....................................................................................2
  Face Cover Requirements for Team Members .................................................................................. 3
    Requirements, Dress Code and Resources ...........................................................:....................... 3
    Team Member Face Cover Accommodations ................................................................................ 4
    Team Member Provided Face Cover Distribution and Supply ........................................................ 6
  Face Cover Requirements for Customers ......................................................................................... 7
   Overhead Paging System Messaging ............................................................................................ 7
   Required Signage ...........................................................................................................................8
   Customer FAQ and Talking Points ................................................................................................. 8
 Face Cover Requirements for Vendors ............................................................................................ 12


Playbook Overview
This playbook was designed as a point of reference for store leaders to help answer questions
around Walgreens guidance on face covers. It should act as a source of truth for all face cover
related questions. Content includes information on requirements for team members, customers and
vendors, as well as face cover accommodations for team members. This playbook should be utilized
as a first point of reference for store leaders before contacting their district manager or Ask the Retail
Hub. Content will continue to be updated as soon as possible to reflect the most updated guidance.

\1\fa!greens Company Guidelines
During the COVID-19 pandemic and until otherwise noted, and in line with CDC guidance to help stop
the spread of COVID-19, Walgreens is requiring all team members, customers and patients to wear a
face covering while in the store. This playbook offers more information for team members, customers
and vendors.


Executive Orders for Face Covers
The Government Relations team continues to work with local government officials across the country
to stay current on executive orders. Your field leadership team will continue to keep you informed on
changing orders, and you will continue to receive COMPASS communications with additional
direction when applicable. Please continue reaching out to your district manager with any questions
you may have around executive orders in your jurisdiction.
             Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 23 of 35




Face Cover Requirements for Team IV)enJber~
Requirements, Dress Code and Resources
Per CDC guidance and Walgreens policy, store team members are required to wear face covers
while in store to reduce or help prevent the spread of COVID-19. As outlined in the guidance,
disposable facemasks will continue to be provided to pharmacy team members for daily use, while
front-end team members are provided with a reusable cloth face covering




               Basic • Front end team members:
      Requirements :       •    lfa front er,dtelni~r wishes to.wear their own face cover
                                instead 9f the·s~prpvided reusable face covers, they may do so
                                while following .tiledress     code guidance below:
                                    o · This 111a.y ~nch.1dtt a homemade or store bought face cover, or a
                                    . banc;tana\, .· ·. : · .·· · ·                  ·
                                   o CPC·~mrnends two or more layers and does NOT
                                     . reci,~_[14'.Q,..(J         .   .
                                   o Per.the CQC~ :~.ics with exhalation, valves or vents should
                                      NQT ~ ~ijffi•to-1,\elp prevent the person wearing the mask
                       .
                       • Phannacw
                            •
                                    •m
                                    .•fn}m spcu~iqg COVID-1 ~. to others (source control).
                                           mfl,fflt,jijl:
                                Pe,sooal "ce   (:()~rs,•~    not pennitted for pharmacy team members,
                                as store pfovidectda,po~~le masks are required.
                            • AH immunizi~      J?b•rinacy   team members should wear a face shield in
 _____ -·· ... _ . l ... _" ___..-titk;l11__to:~facemaska whJ~.~™'9..~~ ~.~~!In~~~~ f)8-tient~ __ ....
     Instructions for · If available, folloW specffiQ;rnanUfacturer instructions for use, if unavailable,
                 Use • please fotlQw.ge,-ral
                      ·
                                                g"'~~       below: .
                            • Fa~ c::ov~~ rri~st·~v~ your mouth and nose at all times.
                            • To minim~ the risk of exposure, avoid touching your face cover or
                                facema.$k and faQt ··.. .
                            • Remove fa,ce ~VEtr or f11cemasks while eating or drinking.
                            • Due to UrnitEKf avaii.~ility, filce covers elected to be worn outside of
                                work for ~rsonal use are to be supplied by the team member.
                            • Note: CPC employees (our fleet DC drivers) do not need to wear
                                masks while driving or while in the back of the trailer unloading freight, ·
                                as long as they are able to pradice social distancing by maintaining 6
                                ~t o.f. ,~~ _f_r9.m_8-IJ9.'1erp~f'S91J . __ ._. .
               Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 24 of 35
                                                                                                                                                                       .
                                         -·· - ·-;· -Refirence·the Fp Conr Use for Team litemt>ers)oii.Aicttor.more --· -i
                                                     Info       ·   .. · , ·       · · .                                 i
Fai:ii   cover ciress :                                                                                                  I
                                                ~. ·-·nie ·stanciaid <tress ~-gukieiines shoukfbe-toi.1owe<t: ·and- ca-n be                                                  _,
                     code ·                          referenced on Ask Walgreens by searching ·cress Code·
                                                •    Messaging and symbolism supporting a non-political group are
                                                     permitted, this includes:
                                                         o •uves matter" material (whether it is Black, VVhite, Blue or All)
                                                         o U.S. or other recognized flags (excluding anything with the
                                                             Confederate flag in it)
                                                •    Items that are degrading to a group based on any proteded category
                                                     and/or condud are not permitted
                                                •    Political markings or designs (e.g. materials identifying political
                                                     candidates, political campaigns or political slogans of
                                                     campaigns/candidates) are not permitted
                                                         o This is a protected charaderistic in seled states and to ensure
                                                             a consistent practice nationwide, is not permitted chainwide.
                                                             Additionally, it improperly sends a message of company
                                                             support in political matters
                                                •    Items that symbolize discrimination of a group based on a protected
                                                     category are not allowed:
                                                         o Swastikas, Confederate flags, etc.
                                                •    With the complexities of this issue, we want to ensure that you getting
                                                     accurate information that complies with our HR policies, so we are
                                                     asking anyone with a specific concern about the appropriateness of
                                                     the messaging to speak to an ER representative at 800-825-5467

Cleaning reusable •
                                     .   ··-.
                                                - ~ . . wasti.yourcioih face covering traqu.entti:id.aiy after each ·u•~· orat"~
  face coven; and ·                               least daily. Have a b~ble bag ·or bin to _atore it until it can be
      face shields .                              laundered with_ ct~· anct~ hot water -.id dried on a hot cycle or as
                                                  instructed on the· rice covering s,aclalging~
                                                • CDC states: You car1. Include ·yc:,ut                          ma-
                                                • Use regular laundry detergent and the Yllimest appropriate water
                                                                                                                                with your regular laundiy.

                                                  setting for the cloth --tcnnake 11.ie masft ·
                                                • Make sure to wash ~r ha,-ds every tine you· put on and remove the
                                                  face cover. Discaffl the cloth· face                         covet           if damaged or tom.
                                                       o Reference ·ifle F8ce ¢ovtt Frequently Asked Questions
                                                              dQCument on Store.Netti additional a:uidance
                                                • Face shields should be hlind \Wllhe<fwlth an alcohol based
                                                  disinfectant wipe or                 warm        water aricfa rnild soap and air-dried daily.
                                                       o Reference the ·Fgce Shi@ld Use for Team Members Job Aid on
            •...   . . . ----   ..                    -·- --···StoreNetfor             additional
                                                               -- -·•·-- ·-----. · ·-- ··--··--·-·--       uidance
                                                                                                     --- JI______ ... -- -- •·. . . --·· · . ... . . ·-· --- -· ·- ......... .
 Team memben; :                                 • If a team member refuses or is unable to wear a face cover for
   who refuse to :                                reasons unrelated to religion or medical exemption, a member of the
wear a face cover :                               store leadership team should reach out to Employee Relations for
                                                  guidance 800-825-5467
                                                                                                                                                              ·········--·--·-·;
                   Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 25 of 35



Team Member Face Cover Accommodations
If a team member states that they would like an exception to wear a face shield, please reference the
information below. The only team members who don't need an approved accommodation to wear a
face shield are immunizing phannacists and technicians who are following CDC guidance to wear a
face shield in addition to a face mask during the administration of an immunization.

                                                                    - - -- ·•··- ·•··· ··•-····•·•·••··-··-   ·-•

     Team members                      • Approved. ~tdlons
                                               .       .  .     '
                                                                   ·are typically related to medical or religious ·
                                                                      .    .         .   .

           seeking·                      re8$0n.s~ .        .: . .
    accommodation:                     • If a -,n me,:p~r isJ•~g.about an alternative for their store
                                             provided-. ~ ; ~•" note:.
                                               o F•-qf • • .f.Nm .....-bars ·can wear company provided
                                                  retj•~ -~·QC>.VefS:or one of their own cloth face cove""'8ce
                                                  ~ - (l>rQVkktd: it does n·ot contain inappropriate images or
                                                       logos. See fa~· mask dress code section for additional info).
                                                   0   pfiannac:y.... ~be... must ,eceive acconvnodation
                                                       appn,,,.ltQ.we.r:theirOVffl medical grade masks or shield as
                                                       d~:.fa~                               •re
                                                                                      to .IH, wom in the phannacy per CDC ;
                                                       gul(tarice. _'Tt)eY. are otherwlee required to wear the store      ·
                                                       P~k!~1et~~~ .masks -.nd shields.
                Contact 1               •
                                   If a team member requests a medical accommodation to wear a
            lnfonnation:           face shield instead of a face cover or facemask, they should call
                                   Sedgwick at 877-872,4911 through our nonnal accommodations
                                   process that went into effect on January 1, 2020.
                             • If a team member requests a religious accommodation to wear a
                                   face shield instead of a face cover or facemask, the team member
                        ...... _ should call l;!!l_el!)Yee ~elati~!lS.!1.UI00-8_~~-~!! .... . ·······- ................ .
     Team member ·           • If a ~--m ~~r. ~ " an .a~mroodation and declines to wear a .
       options while :             facemask Qr '-Ql:~9'fog in a mandated Jurisdiction requiring
  awaiting approval:               fa~-                        or,...-~~.......                      and. If there is no temporary
                                   acco.rnnodalk>ri option th~t allows the ~am member to continue
                                   working whjle ~iniog compliant with the facemask/face cover
                                   mandate,· then the team member cannot continue to work and will
                                   need to be out on an unpakt leave while the accommodation case is
                                   being reviewed.
                                           o The team mem.ber will be eligible to take PTO, Frozen Sick
                                                 Tune, or Frozen Vacation.
                                          o If there is no PTO or Frozen time available, then the tine not
                                                 worked. will be un;,.id.
                             • If a team member requests an accommodation and declines to wear a ·
                                   mask or face coverings in a Jurisdiction where there Is no m•k or
                                   face covering m. . . .,. '9en the team member can continue working
                                   while Sedgwick/ER llfld ~
                                   the accommodation process~
                                                                                         -.m
                                   without a faoemask or face cover as a temporary accommodation
                                                                                                        member's Manager work through

                                          o Reinforce the company's expectations and adherence with
                                                 CDC nuidelines ..,..arding the most effective transmission
                       ............. - ···•··-·· . ____ ,.._..,...,fll.!___ - _____ .,..!.~-----·-·. ····-··-·-·· -----· ... ····•·. ........ . ........ .
                         Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 26 of 35

                                          .                prevention ac::tions-with the team member, including hand
                                                           hygiene~ proper sneeze/cough etiquette, cleaning of high touch
                                                           surfaces, and social distancing.                       ·

                                  Note: Do not apply the Kronoa •cbVID-19" pay code to pay team members
                                : who are waiting on an accoi'nmOdatk>n approval from Sedgwick or Employee
- . ······-·· ....... - ·-· - .   R~l~~ra~ .... ······- ··-··- ·- -- ... ··--·······--·-- -•·-· ··-'·..C.- - · - - - - ·- . . . ·-·····-- ---·- -· ·--···,
   Upon receipt of an 1 • Work with your OM to order WIC # 883149 EXP Face Shield ER Aecom
      accommodation                  ONLY.I                                                                                                             I
                   approval: ' • The item is a J order, as a reminder all items with EXP J in the item                                                    ;
                                    .desc~tion are J-order o~ item and must _be placed by your DM~.. ·-····· ___                                        J

Additional Information:
  • Reference the "Accommodations for Face Covers• section on page X for addl,tional
      information on alternative face covers
  • Reference the StoreNet COVID-19 Resources page for all COVID-19 information

Team Member Provided Face Cover Distribution and Supply
       ·-·           ·-··                         ----.- ------•...---------·------ ----····- --- -----·--···· ...... --- ---- ----•-·------------
                                                                                                                                   ·•·   ~


       Providing face                         •   Store Managers should provide face covers to new hires and Regional :
    covering for new                              lmplemen-tion Teams as they work in their stores. The number of                                  ·
    hires or Regional ·                           cloth face coverings jncf. ~..pqsable masks allocated to each store
      Implementation ·                            includes an addition•t safetf.tock: '· .. · · .
       Teams (i.e. GO                         •   Mecfb1I grade store ·,~pply'fa~ masks may not be opened and sold
              Teams):                             as individual units, as this poses a risk             for
                                                                                                    contaminating masks.
                                                  Additionally, each mask would need a mylar and individual price.
         -··    --   .      .   .   . -
        How to reorder                        •   Additional ongoing authorized distributions of reusable cloth face
          face covers: i                          coverings for front-end team members and disposable facemasks for
                                                  Pharmacy team members continue to occur.
                                              •   If you run out of stock prior to receiving the next distribution, please
                                                  reach out to your district manager. There may be an opportunity to
                                                  balance supplies within the district or access additional stock at the
                                                  local Area office.
                       Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 27 of 35                                                                                                                                 \
                                                                                                                                                                                                                            \
                                                                                                                                                                                                                                '\
Face Cove~ Requirements for Custome~§.
As of July 20, 2020, Walgreens asked customers to wear face covers nationwide while shopping in
store. Members of the store leadership team are permitted to provide gentle reminders to customers
who have entered the store without wearing a face cover. Additionally, signage about this request
should be visible at the front entrance and overhead paging messages routinely remind customers
about wearing face covers in the store.

        ··-••··•···   ·---   ---··   ••   +.   ···--   ··-·•--·   -   --·--   ··•··•··--•-•   ---·   --   --·   ··-------·   --·-··------··-·--   ·-   ·•-•·••·-   ----       ••••   -···   •·•····   ····•   •   •       -·.




       Store leaders •                                   •            Shoulct. QQt prqhibit .or phy~~lly stop customers without face covers
                                                                      frorll~ ,~~rin,i tb~i~re;· . ' '                                                                    '
                                                         • Are 119,t.a:aqulrt,cltc>~•PProach customers or patients who are not
                             wearing - .                                                                  cove;s~· '
                          • Should keep In miod_ that some customers may have medical reasons
                             for not wearing a face covering, and should not ask them about this or
                             require them in any way to inform us why they are not wearing a face
                             cover
                          • At this time, we are•not providing face covers to customers.
                          • Patients seeking immunizations may be provided a face mask if they
                             were notwearinQ one.
                        -------------· ·-----~-----·--.. ,- .. _. --- --- .,_. -· ---·
    In the event that :   • Store leaders should follow the Handling Confrontational
      conflict arises i       Situations standard operating procedure and de-escalation steps if an
                              individual reacts negatively (verbally or through body language
               Video•                                    • -The-video
                                          below·wa,~developecfto"wall< through- how' to handle
      demonstration           potentially confrontational conversations with customers and patients
                              about wearing. fa~                                                                        covers




Overhead Paning System Messaging
To help increase customer awareness, 1 of the 3 messages below will be played regularly on the In-
Store Broadcasting Networ1< (overhead PA paging system):
               Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 28 of 35
                                                                                                                                                                                           .
      For locations ·             • .Attention Walg~.ns·     «.stomers: lo -~rdanc:e with_ CDC guldeiines~:
 without state-wide :                  Walgreens asks th,ijt •~yone enterilJiJ ourstQre, team members and
            or local:                  customers incluc:tecJ••ar a1 faeit cover at_alrtlrnes. We appreciate .
       jurisdiction                    your cooperaoon·aswe work to keep everyone safe.
     customer face •
  cover mandates:                                                                                                                                                                               . !
                                                                                                                                                                                                    'i
                                        ........ --·-· ·----   ·-· --· ·--·-·· ···-·····-··----.   ----------· ---•------   ·-· . ·•··   ·---··--·-·--·-         ··-- -· . ------- .. --------- -· -i
      For locations ·             •    Attention Walgreens customers: Per state mandates, anyone entering i
     with state-wide                   our store, team members and customers included, must wear a face ;
         mandates:                     cover at all times. We appreciate your cooperation as we work to keep !
                                       everyone safe.                                                        ·
        ··-···--------·--··-·-·-·-·--•-··i.- .. -...•..•. --- ·-·• - - - - - - - - - - -
       For locations ·           Attention Walgreens customers: Per focal mandates, anyone entering
                                  •
          with local .           our store, team members and customers included, must wear a face
        jurisdiction :           cover at all times. We :appreciate your cooperation as we work to keep
          m~r,_c;l_a_~=- ___ . . everyone safe. __ -•····· ___ ____ -··-·------··-···---··· . . . . . . . _____________ _

Required Signage
In order to support the health and safety of everyone, starting on August 29, all stores should place
the new Face Coverings Required sign on the right side of the front entrance, facing outside:

   Sign Package 1 -               • SKU: ·1395532
   arrival August 26              • Location: Front dobt poster _; right
                                  • Size: 22· x 2a·                 ·
                                  • Versions: Engfash, bilingual;_ Spanish
                                  • Directions: Pllce ~ r in the.frame on the RIGHT SIDE of the front
                                    entrance, facing.outsicte. For ~Hngual locations, display reverse side.
                                  • Display August 29:~•ijntifftirthet notice                         ·
                                                                                                                                                           ,,.
                 Image




                                                                                ...--=--··
                                                                                      _.....,_-
                                                       Right side
                                      Drive-thru                                   No drive-thru

 Custon1er FAQ and Talking Points
 What should I do             •       For your safety, you                       should
                                                                  not prohibit or physically stop customers or .
     if a customer                    patients who are not wearing face cov~rs from entering the store, nor
  ente_rs m_y st~re                   shOlJld you a~_rrap~ to phys~lly ~~v~Jt ~~t-~-~~ n~ ~~~09 .~~-- ___ .
                              Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 29 of 35
                                             ...   -- ·-------···- - ----- . ----- ·-. -· ·- -- - ------· --- -- ---- -·
                                                        .                                                                           ··-----· ---·- ______           _\
         without a face i                            covers from the store.
             coveron? 1                       •      Store leadership is not required to approach customers or patients who
                                                     are not wearing face covers. Reminder: According to the CDC, cloth face
                                                     coverings should NOT be wom by children under the age of 2 or anyone
                                                     who has trouble breathing, is unconscious, incapacitated, or otherwise
                                                     unable to remove the mask without assistance.
                                              •      Do not ask someone why he or she is not wearing a mask.
                                              •      Do not ask if they have a medical condition preventing them from
     __ . ___ .... ____________ .. _                __wearing_a~~v~r.                  -~-----~,......,..,....---------. ---------------------------------.
        How should a                 •               If a·mernbei:of ·stbfi, leactership choosea to;· the ma .a roach ~e                                   -
          ston, leader                               cu$1Qn'iei'or ~riftdm adiatance'of sbt feet                                :,d !n:remlncUfiem   in
              ~·                                        ~-~•.ji,ri&~11onewl.111efolowingfddng
         without a face .                                             yoursafeiy, ·I.want to ,emind:You that in accordance with . i
                                                               o · •For
             cover on? '                                            C® guldiJlmfis, Wif,l'Nhs asks tftat anyone entering our stol8, i
                                                                    team~ arid'·t:ustomers'included, wear a face cover at all                                                     1


                                                                    titflf1s.   We:~e• yaufCCJOperation as we work to keep .
                                                               ..
                                                                    eve. l)'O
                                                                           . ·ne.··-safe!'       .
                                                                                     ---- . --·· ..
                                                                                                          .     .
                                                                                                      . . ··-· - --· - .                        .-                       ··• ..   '
       Can I provide a                        •         We are not providing masks to non-team members at this time                  :
             mask to a                                  (exception, if the patient is receiving an immunization, the pharmacist will :
             customer in                                provide them with a disposable face mask to wear during the procedure.) ;
       need who does                                                                                                                                                              !

                  notowna.          I

    .. ··- ··-··-
               .
                    mask?.
                      --- -~-- ·-. -· ....
                     -·-•-·                                   ··-· ·---- -- --------·-· . ·-··•---,.-..         . ---... ---------- ------------·•·---·.......----·----·--·-!
    What should I do · '                      •         Store Leaders sholild fotlow the Handling Confror)fational Situations SOP
      If customers get .                                found on StoreNet'l>oilcy & Ptocectures· > Front End SOPs.              _
                    into an                   •         Use d&eSCiiatlon stebl ii"i the siand•rd- operation procedum to diffuse
          argument with                                 the dµatign.           _           .
    each other about .                        •         store teaders ~~~{contin,ue to folfoW the social distancing guidelines
              wearing face                              when followi             the:
                                                                             SOP~ ·· ·                    .-
                   covers?                    •         can iaw enti".:.....t·r·111e· mnfrontation has the potential to affect your
                                                        safety 91' the safeffof~ers~' .. . ..
                                            •           Rema,11 ·socialiy disflint ·at all times- the indMdual is not wearing a face
                                         _____ .covamgl ___ -~-- --~~- -· ______ :_-______ ·__________ -______ ~-----------------------!
           Howdo·we II                         •            As a best practice, a member of leadership may be designated during a
                 avoid                                      shift to provide reminders to customers. As a reminder, store leadership
        approaching a                                       is not required to approach customers or patients who are not wearing
            customer                                        face covers.
        multiple times                         •            For your safety, you should not prohibit or physically stop customers or
               with gentle                                  patients who are not wearing face covers from entering the store, nor
     n,minders when                                         should you attempt to physically remove a customer not wearing face
         there's man,                                       covers from the store.
      than 1 member
\    of leadership on 1
                duty?:_-·-
               How to'     •                                As a best practice, a store leader may wait to app_roach the customer
            discreetly                                      when others are not nea~~ You· could use the overhead paging system
             remind a                                       and offer a reminder on the company's face covering and social
      ·customer who                                         distancing requirements. As a· Affl1ihder, store ieadershlp is not required
        ~esn't have a                                       to approach customers or patients who are not wearing face covers.
          'cecoveron       •                                for_your_safety,_y9.q ~O~~ ~P.~~--~~ P.~~ically ~tQp ~15~!'! Qr :
                           Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 30 of 35
 ,           J


  when guide/Ines ' . .. . --                        --paifert1;-yt~i•.re~np}~earing ·fa~covers-from entering the store,· nor
are to maintain a                                     should you attempt tc, physically remove a customer not wearing face
  8 feet distance                                     covers from the store.     ··                      ·
               as other
  customers may
     be around and
       may hear the
...
     conversation?
 ·-· ·----•- - ------·                       ...     - -----·-      --··   ---·-··   ., ____   ..   ---- ---------- . .           ·---   -   ----·•·--                     .       - .       . ...     -- -- -· -·
     What do I do if 1                         •        Leadership can call law enforcement if it is required in your jurisdiction.
my city asks that i                            •        Call law enforcement if your safety or the safety of others is affected.
          we call/aw i
enforcement if a I
             customer or
           patient is not
        wearing a face
        •·
                          cover?
        ··-···-······- ···--·--·· ........    . -·······-   -------·- .. -- - --··---------          .   - . . . •··--···•-------              ----·· ·-··· .. -    .                    .    -   ..       . ...   --
      What do I do If a                        •            Regardless of the question asked, any time a TV station or media outlet
            TV station or                                   anives in a store with the cameras rolling, follow the existing media
       reporter shows :                                     policy.       .      . •..•.
        up at my store                                          o Say, "We asJ< that you. direct any questions to our support office,
       and asks why I ,                                             and I'll~ g~ tQ provide you with that phone number.•
            haven't been ·                                      o No rri@tter 'wh_. they ask, you c;an use that.answer to respond to
                     reporting                                      the              camera$
                                                                                    Witbout having to· answer the questions directly or,
              customers?                                            even Y/OiM, putting your hand over the camera and asking them
                                                                    to stop filming - tbai's the last thing you'd want to dol
                                                                o Media "91-tioils team ,can be reached at (847) 315-2921 and you
                                         ..... ----·              . ~rt9li9!c~he~!9.L~~J~.~~iew.9llf M!dill Policy ..
 What can a team i                             •            ·can you please discretely let me know where the customer who is not
      member say ·                                          wearing a face cover is located? I will notify my leadership. Thank you for •
            when a                                          your concemn
    customer tells 1                           •            ·we have a sign posted at the door informing customers of the
     them another i                                         requiremenVask to wear face covers."
  customer is not ·                            •            •we are also playing regular PA announcements informing customers to
    wearing a face                                          wear face covers.·
  cover, and asks                               •           ·rhank you for your consideration in wearing a face cover, my team and I
          the team                                          greatly appreciate it. How can I help you today?"
    membertodo
 something about 1
 ·----·-··-·--it?                                                    ······-          ·····---····-·--·-~·-··-·-··-··                                ··-           ·····       -                       -            ..
 What can a team                               •            •Thank you, I will notify the leadership on duty so they can talk to that ·
      member say                                            team member directly and remind them that face covers must be wom
            when a                                          while in the store.•
    customer tells
     them another
  team member is ·
     not wearing a
   face cover, and
  asks them to do
 something about
                                  It?                       .....   -.           .                   .    -- .            - ..   ··- - .. .                -
  What can a team                              •            Dire~t 1~~~ !o ~_?.!_ak a_ 11_1~mber of leadt!rshi_p
                  Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 31 of 35

    member do if
                                  . ... .    ··-··-·-   ___
                                                         ..____ ·--- - ----- ---------------------- ·- ...
                                                                   •·
                                                                                                                                                 '
                              •             If that is the mandate then leadership should be following this                                           -··
 law enforcement :                          requirement and notifying the designated group.
                 I
           or other•
      government.
    official comes .
     into my store 1
   and asks why I ,
    have not been 1
          reporting•
       customers?:


fiice_ CQver Requirements for Vendors
As vendors compete regular deliveries and visits to the stores, they should also wear face covers to
help prevent the spread of COVID-19. Store leaders are not required to confront vendors without face
covers, but they are permitted to gently remind them to wear a face cover while in store.

    Follow the steps :               •       A store leader siiou~ approach              the~-ndorand
                                                                                           gently remindthem-of-
   be/ow if a vendor :                       the Walg'"'18· ,equl~nt for all persons in a store to wear a face
   arrives at a store                        cover .. _.· ... •·._ ' ·:                 . -.. .                                     . .·
      without a face ;               •       lf:the ~r-~fll•~;~....r. af~ c»ver, -~ can continue to
   cover, facemask,
     or face shield:
                                             complete         th•rJob,
                                                                ~ ;sto,.                ,._.,•aers.
                                                                                    shc,uld report the
                                             ve(ldot'• ,aam.e, ~ y . , ai'ld dQrof the incident to
                                             theirO~"'~r.,·                           .. ·_ ,..                                 .
                                                  o Nole: ~~••arqund.V\IPRE reps_ ,t;an be sent_ d i ~ from
                                                     Stqt'9     ~-•n•~;       :ttl ~ :Implementation Solution Center
                                                     (ISC) via ~~'.·ct~~- fo,:rra Hole Issue Resolution Quickform or by
                                                                                                                                                      l
                                                                                                                                                      :
                                                     phone 1.-«J-i0212. If $\Gies have questions about the quick                                       ·
                                                     form, ,._:~h·1sc FACls Documentforclarity.                                                        1

                                              Distribution ce)'.1..-. (Mo11~).'tnicJ( ~riVers (employed by.CPC)
                                              should ~ wearing ~·'at ••• ttn.· when entering a Walgl98ns-
                                              store. ··      ·        : ·: ·__ · ·
                                                 .o Note: CPC einpioyees_dc, not need ·to wear masks while driving                                     :
                                                     orwbi" In the ~ckof'tte·•ilerunloading freight, as long                                           :
                                                     ai they are:gr,. .r Ulan              ts~
                                                                                            fro'1l anyone.                                             1


                                      •       Store leaders should not be providing vendors face masks at this
                                        time.                                  ·
                                      • For the safety of our store leaders, do not attempt to prevent vendors
                                        from entering the· store arid completing· their job ·if they refuse to wear
                                              a face covei•                     ·              ·· ·        ·
             . -~----
           . ..       -·.
                     ·•   .                    -  ----. ··-· ···---·-•---·-------. -------·----- ·-----·------·- .. ··- ··- ·- ··---- - ··- ·----------·
                                                 ·•··

    In the event that                 •       Store leaders should follow the Handling Confrontational
      conflict arises ,                       Situations standard operating procedure and de-escalation steps if an !
                                              individual reacts negatively (verbally or through body language
           Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 32 of 35


   without a face            covers from the store.
       cover on?        •    Store leadership is not required to approach customers or patients who
                             are not wearing face covers. Remind~r: According to the CDC, cloth face
                             coverings !>hould NOT be worn by c ) ldren under the age of 2 or anyone
                            who has toouble breathing, is uncor ~cious, incapacitated, or otherwise
                             unable to remove the mask withou1 assistance.
                        •    Do not ask someone why he or sh is not wearing a mask.
                        •   Do not ask if they have a medical .ondition preventing them from
                            wearing a face cover.
   How should a     !   •    If a member of store leadership nooses to, they may approach the
     store leader   1       customer or patient from a dist ice of six feet and gently remind them in
      approach'ti           a ~ositive, helpful, and ,non-co, ,,-ontation~I t?ne with the fo~lowing talking 1 _
        customer    1       point: j~'ol\ 5l-aflwolttv Are-~ ~e~f D,sh',ctVll~Jt"r 4h'L L.ol<l ~t' ~{- ~
   without a face                 o "For your safety, I want to remmd you that m accordance with ~ t,
       cover on?                     CDC guidelines, Walgreens asks that anyone entering our store, lt.LS ~ .
                                     team members and customers included, wear a face cover at aJl.e"'-W:S k<.;.
                                     times. We appreciate your cooperation as we work to keeg_ b>Jt/lv<-ing l,(;/3
                                     everyone safe."                                                ve:.a
                                                                                                    a       av~~
     Does a local       •    If a store belongs to a jurisdiction with an executive order requiring  he'ttjnecf
 executive order            customers to WP~r face GOVerings, then the member of store leadership2r,,0 Sh/d
  for face covers           may approach the customer or patient from a distance of six feet and never Iv
    change howl             gently remind them in a positive, helpful, and non-confrontational toneY Sesmpt
should approach         •    "For your safety, I want remind you that the state of XXX/the city of   ;:J{J{°ff  f
     a customer?            XXX/the county of XXX requires that anyone entering our store, team fc..1ct W
                            members and customers included, must wear a face covering at all vJVlitf.f
                            times. We appreciate your cooperation as we work to keep everyoneu>v( dl
                            safe."
                        •    Items that symbolize discrimination of a group based on a protected
                            category are not allowed:
                                 o Swastikas, Confederate flags, etc.
                        •   With the complexities of this issue, we want to ensure that you getting
                            accurate information that complies with our HR policies, so we are asking
                            anyone with a specific concern about the appropriateness of the
                            rf!ess~_girig to sp~ak J<? an_~~ representative at 800-825-5467
        What if a       •   Allow the customer to continue shopping and end the interaction calmly
  customer says             and walk away - they are not wearing a mask.
 "no" to wearing        •   Store Leaders should follow the Handling Confrontational Situations SOP
   a face cover?            found on StoreNet: Policy & Procedures > Front End SOPs .
                        •   Talking points include:
                                 o "Thank you for taking the time to listen to our company
                                     requirement."
                                 o "Thank yo'!, I just wanted to make you aware."
          Are there     •   If a customer indicates that they do not have a face cover, inform thr
    solutions for a         customer that they are available for purchase (if the store is in sto ,
    customer who            face covers).
 does not have a        •   If helpful, inform the customer that for their safety and the safe'
  face cover with           others, Walgreens offers services such as drive thru prescrip'
             them?          C!Jrbside pickup servic~~ whic~ do not require wearing a f7
- -- -· ·- - -   - -·
What should I do        •   For your safety, you should not prohibit or physically stor
     if a customer          patients who are not wearing face covers from enterinr
 enters my store            shoulg you attempt to physicalty remove a customer nL
                              Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 33 of 35
                                                                                                                                              \
              without• face                 i- · ·
                                        covers from the store. ·                            · · - · -·-·-----· -··- ·
                 cover on? 1 • Store leadership is not required to approach customers or patients who i
                                        are not wearing face covers. Reminder: According to the CDC, cloth face :
                                        coverings should NOT be worn by children under the age of 2 or anyone
                                        who has trouble breathing, is unconscious, incapacitated, or otherwise
                                        unable to remove the mask without assistance.
                                     • Do not ask someone why he or she is not wearing a mask.
                                     • Do not ask if they have a medical condition preventing them from
          .... _ _ __ ·-·-·-··· .. .   .~aring_a face~~~ ~---~ . . . . ·-----. ------·------·----·-----'.
             How should a            • If a rnember'C>f·stora.~rsbiP..choosea to, they may approach the
               store leader                                               or
                                        cu.,.r ~nt'~.• ~-~cth>f ~· feet and gently r;mll)d ·them in
                approach a.               positive,       a
                                          tnt . ·11e1pru1/~~fronfatjona1
                                                          . . ..      - . . . . tone with the following  .. talking
                  customer·             po .·                  ·•.· .  . .. .      .·                           -
             without a face .              o · •F'!f" yoursilfety, r~t m. ,emmd·~u that in accordance vtilh
                 cover on?·                                          coc
                                                       guid,ifi~s, ·fN&~hs      that anyone entering ()Uf store,      asks
                                                team triem/Hn arld'cuitomers included, wear a face cover at all
                                                times. We· a ~ t e your coop8ration as we work to keep
                                                              . ..
                                                                     eve. .fYO·ne    silfe: ··. . . . .
                                                                                ....... ·-····· -·· ---·- ........... -·   -   •·
                                                                                                                                         .
             Can I provide a                          •   We are not providing masks to non-team members at this time
                       mask to a                          (exception, if the patient is receiving an immunization, the pharmacist will .
                    customer in                           provide them with a disposable face mask to wear during the procedure.) ;
                                                                                                                                                     I
             need who does ·
                       notowna.
    ..   . ···- --- ..  ----mask?
                                             '.
                             --···-·-· ·-·- ., . - ..
         What should I do ·                           •   Store Leaders should foflow the Handling Confror)tational Situations SOP :
          if customers get                                found on StontNet'Poiicy g·p~ufes > Front End SOPs.                   .      ~
                          into an·                    •   Use dHSC&iation steps ii'i the standard. operation procedure to diffuse
               argument with                              the situation. . .· . .              .         ·                        .
         each other about                             •   store t.eaders· neec:1 ~>'~ntinue.to fo11ow the social distancing guidelines
                  wearing face                            when followil10           the•
                                                                               $(),I>~ · ···. ~ ·· · · •
                        covers?                       •   can·1aw enfoi'ce~..,:,~;conftontation has the potential to affect your
                                                         safety 9r the safe.jybf gtf)e~~ ·.
                                                     • Rema_ln.socially dl$fantat·all times-the lndiVidual is not wearing aface
                                                       . cov.t.al'llil           - - - ~- --
                                                         ·····-~--'-!!!Iii ____ -----·'·------··--•·-•---·-·•··· ... - . . •·······-···-·-------·-. i.
                                                                                                                                                     !

                 How dowel                           • As a best pradice, a member of leadership may be designated during a
                       avoid '                         shift to provide reminders to customers. As a reminder, store leadership
            approaching a                              is not required to approach customers or patients who are not wearing
                  customer                             face covers.
            multiple times                           • For your safety, you should not prohibit or physically stop customers or
                 with gentle                           patients who are not wearing face covers from entering the store, nor
          reminders when                               should you attempt to physically remove a customer not wearing face
              there's more                             covers from the store.
           than 1 member
\         of leadership on :
                      duty?.·•·
                     How to·                         • As a best practice, a store leader may wait to approach the customer
                  discreetly ·                         when others are not near.t,y. You could use the overhead paging system
                   remind a·                           and offer a remirider on the company's face covering and social
            customer who                               distancing requirements.~ As a reminder, store leadership is not required
            '1esn't have a                             to approach customers or patients who are not wearing face covers.
               'cecoveron                            • For your safety, .Y~~~~u~. ~ Pr.oh~~it ~~ P.hysically stc;,p ~.s~-~ Qr
                      Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 34 of 35
    I'

  when guidelines !                     . . . -·· •· paifenij~~~ -~ai~ijpf~°jring··fa:ce coveri"irom entering the store,· nor
  are to maintain a                               · should you attempt to physically remove a customer not wearing face
      6 feet distance                               covers from the store.    .                      .
                        as other
    customers may
      be around and
         may hear the
      conversation? ----
 -···•··------·---------
      What do I do if 1                   •          Leadership can call law enforcement if it is required in your jurisdiction.
 my city asks that 1                      •          Call law enforcement if your safety or the safety of others is affected.
                we call/aw 1
   enforcement If a i
            customer or
         patient is not
      wearing a face
                            cover? -
      ··-··--······-·······-------•
-·-······                 ..... .         --•·   .... _, __________________   - ··- ----------   ..   -·-· --•···-····•------·       ... ---   ·--···---- ..
   What do/ do If a                       •          Regardless of the question asked, any time a TV station or media outlet
          TV station or                              arrives in a store with the cameras rolling, follow the existing media
     reporter shows :                                policy.               . .. ·_          .
      up at my store                                     o Say, "We ask .that you. direct any questions to our support office,
     and asks why I .                                        and l'U be g'-d tQ provide you with that phone number:
          haven't been ·                                 o No matterwhatthey ask, you can use that answer to respond to
                     reporting                               the camera$ ~out having to answer the questions directly or,
             customers?                                      even wo._, puttihg·your hand over the camera and asking them
                                                             to stop filming :.;.; ttiai's the last thing you'd want to dol ·
                                                         o Media rel•tions.tea,n-can be reached at (847) 315-2921 and you
                                                     .. .~fl_c!"*-..herttf!>!.~-~-~~~W.fl.4! M§Cii@ Policy . .
    What can a team i                     •          •can you please discretely let me know where the customer who is not
       member say·                                   wearing a face cover is located? I will notify my leadership. Thank you for -
            when a.                                  your concern"
     customer tells 1                     •          ·we have a sign posted at the door informing customers of the
      them another i                                 requiremenVask to wear face covers."
    customer is not ·                     •          ·we are also playing regular PA announcements informing customers to
     wearing a face _                                wear face covers.·
    cover, and asks ·                     •          •Thank you for your consideration in wearing a face cover, my team and I
           the team                                  greatly appreciate it. How can I help you today?"
      membertodo
    something about                 1

.
                   It?
    ·-·····----··--···                                                                ..              ----------~•-·•···•-·--••-----                                            -          ..
    What can a team                       •           •Thank you, I will notify the leadership on duty so they can talk to that ·
         member say                                   team member di,:ect/y and remind them that face covers must be wom
              when a                                  while in the sto/8. •
       customer tells
        them another
     team member Is ·
        not wearing a
      face cover, and
     asks them to do
    something about
                   It?                                 .. .                       .                      --    -   ..   ----- .. -- - .,   .             - .   .   .   '   --       - ..
    What can a team                       •           Direct i~e~ !o ~~~k a_ ~~mber of lead~rship
             Case 4:20-cv-01426-BSM Document 2 Filed 12/07/20 Page 35 of 35
                                     .. .    ··--·-·-·---·-·••---•··-------·······- ----- ----·------                       '
     member do If •              •          If that is the mandate then leadership shouif be following-this--·- - --···-···                                          ..
 law enforcement :                          requirement and notifying the designated group.
                   I
           orother •
      government.
    official comes .
     into my store 1
   and asks why/ 1
    have not been 1
         reporting.
       customers?.


tl.~e. Cov~r..~ eguirements for Vendors
As vendors compete regular deliveries and visits to the stores, they should also wear face covers to
help prevent the spread of COVID-19. Store leaders are not required to confront vendors without face
covers, but they are pennitted to gently remind them to wear a face cover while in store.

    Foiiow the steps         :-··•·· ·-~ --A-store-i&ad$-rShoukl approacti the vendor and gently remind them of                                                            '
   below if a vendor         •             the Walgreens requiremenffor
                                                         .   ',,       .
                                                                      ..    .,
                                                                           ...
                                                                               all persons in a store to wear a face
                                                                                 .        ,.   .   .    .   .                                .

   arrives at a store        .             cover          . . . .        . ..        .                           .
      without a face         • • If.tile vet1d_or refu$8~ to                         wear-a-race
                                                                                     cover, they can continue to
   cover, facemask,                        complete theidob,· blit St6aj.~a9UKle1'S should report the
      or face shield:                      vendot'sJ•ame~ cp~riY.: and date ofthe incident to
                                           their District          '1an119er . .                       ._.               .
                                               o Note: ~~ti9ns arQund wPRE reps_,can be sent directly from
                                                  Store Mar1Jget,.·· to.the Implementation Solution Center
                                                  (ISC)via thi'qui~fom1•unk: Issue Resolution Quickfonn or by                                                              ,
                                                  phone 1-IC)Q-972-0.2. If $tores have questions about the quick
                                                  form, please rtivieW the ISC FAQ_s Documentfor cl$rity.
                                           Distribution Cen~r (war,hou~)'fr:uck drivers (employed by CPC)
                                           should t>e wearing masks at an times when entering a Walgreens
                                           store. ··               ··,    ·
                                               o Note: CPC employees do not need to wear masks while driving                                                               :
                                                  or wbile in the back ofthe trailer unloading freight, as long                                                            ·
                                                  as they are greater                     thane
                                                                                  feet from. anyone.
                                       • Store leaders should not be providing vendors face masks at this
                                           time.                                       ·
                                       • For the safety of our store leaders, do not attempt to prevent vendors
                                           from entering the· store and completing their jOb if they refuse to wear
                                              a face cover                           ..                         .
              ·•--   -   .                         -
                                                  ..    ··------------- -------------·------ --------------------·-·---·-·· ------.
                                                       ...     .

    In the event that                 •       Store leaders should follow the Handling Confrontational
      conflict arises        1                Situations standard operating procedure and de-escalation steps if an !
                                              individual reacts negatively (verbally or through body language
                                                                                                                    ---- --------- -·· - ·----·--····-··   -   . ··•··•·
